Citation Nr: 0614933	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include a delusional 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1981.

This appeal to the before the Board of Veterans' Appeals 
(Board) arises from a December 1999 decision by which the RO 
denied separate claims for service connection for PTSD and 
for an acquired psychiatric disorder.  A notice of 
disagreement (NOD) was received in January 2000, and a 
statement of the case (SOC) was issued in February 2000.  A 
substantive appeal was received from the veteran in March 
2000.  The RO continued the denial of the veteran's claims 
(as reflected in a March 2000 supplemental SOC (SSOC)).

In January 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  

In January 2004, the Board characterized the appeal as 
encompassing a single issue, and remanded the matter to the 
RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claim (as 
reflected in a November 2005 supplemental SSOC) and returned 
this matter to the Board for further appellate consideration.

As explained in more detail, below, on the basis of the 
current record, the Board has again characterized the appeal 
as encompassing the two issues set forth on the title page.  
The Board's decision on the claim for service connection for 
PTSD is set forth below.  The matter of service connection 
for an acquired psychiatric disorder other than PTSD, to 
include a delusional disorder is addressed in the remand 
following the order; that matter is, again, being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished. 


2.  Competent and persuasive medical evidence 
establishes that the veteran does not meet the criteria 
for a diagnosis of PTSD.

CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for PTSD on appeal has been accomplished.

In April 2001 ad May 2003 notice letters, the RO advised the 
appellant and his representative of VA's responsibilities to 
notify and assist the appellant in his claim, and what was 
required to prove a claim for service connection; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current disability, as 
well as evidence that establishes a plausible relationship 
between the claimed disability and service.  Further, through 
the December 1999 rating decision, a February 2000 SOC, and 
SSOCs issued in March 2000 and November 2005, the RO notified 
the appellant and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that RO's notice letters dated in April 
2001, May 2003, July 2004 and May 2005 satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The April 2001 letter generally explained VA's duties to 
notify and assist in the claim, and specifically requested 
that the veteran provide copies of any serfvice personnel 
records in his possession, along with any other evidence 
pertinent to his claim.  The May 2003 letter requested 
information and evidence relevant to his PTSD claim.  In the 
July 2004 notice letter, the RO specified that the appellant 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence; this request was reiterated in 
the May 2005 letter.  The May 2005 letter also informed the 
appellant that the RO had obtained VA medical records, and 
notified the appellant that it would obtain non-VA medical 
records for which the appellant provided sufficient 
information and authorization; in addition, that notice 
requested that the veteran submit any information in his 
possession relevant to the claim.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, the Pelegrini's content of notice 
requirements clearly have been met in this case. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the December 1999 rating action on appeal; however, 
such makes sense, inasmuch as the VCAA was enacted after the 
rating action on appeal.  Moreover, the Board finds that, in 
this appeal, any delay in issuing section 5103(a) notice was 
not prejudicial to the appellant because it did not affect 
the essential fairness of the adjudication, in that the claim 
was fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this case, as indicated above, the appellant 
had full opportunity to respond after issuance of notice 
documents identified above, to include the RO's several 
notice letters, the rating decision on appeal, the SOC, and 
the May 2000 SSOC.  Moreover, after the RO obtained VA 
records and issued the most recent, May 2005 notice letter, 
the veteran was given another opportunity to provide 
information and/or evidence in support of the appeal before 
the RO readjudicated the claim in November 2005 (as reflected 
in the SSOC). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d  at 549 Cf. 38 C.F.R. § 20. 1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim ( appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the RO has not provided any notice regarding 
the degree of disability or effective date.  However, as the 
Board's decision herein denies the appellant's claim for 
service connection for PTSD, no rating or effective date is 
being assigned; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, available service medical records and VA 
medical records have been associated with the record.  The 
appellant also has submitted private medical records in his 
possession.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the matter currently under consideration.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim herein decided. 



II.  Analysis

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre- 
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).  

The pertinent evidence of record includes available service 
medical records, which include no findings or diagnosis of 
PTSD.  Also of record is a report from the Oconnee-Pickens 
Mental Health Center, dated from June 1997 to August 1998; a 
report of hospitalization from William S. Hall Psychiatric 
Institute, from August to September 1997; and extensive 
treatment records from the VA Medical Center (VAMC) in 
Columbia, South Carolina.  While these records include some 
references to PTSD, none of them include a confirmed 
diagnosis of PTSD.

Pursuant to the Board's June 2004 remand, the veteran was 
afforded a mental disorders examination in August 2005.  
Following review rof the claims file and examination of the 
veteran, the examiner determined that the evidence did not 
support a diagnosis of PTSD.  The Board finds that this 
medical opinion, obtained, in part, for the purpose of 
resolving the question of whether the veteran, in fact, 
suffers from PTSD, constitutes the most probative 
(persuasive) evidence on that question.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet.App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a lay person without the appropriate medical 
training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

As the the preponderance of the competent evidence 
establishes that the first criterion for service connection 
for PTSD-a medical diagnosis of the condition-has not been 
met, service connection for PTSD cannot be established, and 
the Board need not address the remaining criteria for service 
connection for the condition.  See 38 C.F.R. § 3.304(f). 

Under these circumstances, the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the- doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1991).


ORDER

Service connection for PTSD is denied.




REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the matter of service connection 
for an acquired psychiatric disorder other than PTSD is 
warranted even though such action will, regrettably, further 
delay an appellate decision on the claim.  

When the case was previously before the Board in June2004, 
the Board directed that the veteran be afforded an 
examination and that the examiner opine as to whether any 
acquired psychiatric disorder was related to service.  The 
veteran was afforded a mental disorders examination in August 
2005, which culminated in diagnoses of delusional disorder, 
persecutory type and depressive disorder, nocturia.  However, 
the examiner failed to opine as to whether such disorders 
were as likely as not related to service, as required by the 
Board's remand instructions.   A remand by the Board confers 
on the claimant, as a matter of law, a right to compliance 
with the remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, this matter must again be remanded in 
order to fully comply with its June 2004 instructions. 

Thus, the claims file should be returned to the examiner who 
conducted the most recent examination for preparation of a 
supplemental opinion.  If that examiner is unavailable, 
another examination should be conducted.  The veteran is 
hereby advised that failure to report to any scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession, and ensure that its letter meets 
the requirements of the recent decision in Dingess/Hartman, 
19 Vet. App. 473, as regards the five elements of a claim for 
service connection.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
request that the veteran furnish 
pertinent evidence in his possession, and 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman, 19 Vet. App. 473, as 
regards the five elements of a claim for 
service connection.  he RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and any 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange that the 
claims file be returned to the examiner 
who conducted the August 2005 examination 
for a supplemental opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that each diagnosed acquired 
psychiatric disorder is the result of 
disease or injury incurred in or 
aggravated by the veteran's military 
service.  In rendering this opinion, the 
examiner should address the medical 
relationship, if any, between in-service 
psychiatric symptoms noted in April and 
June 1981, and current disability, to 
specifically include whether such 
symptoms were the early manifestation of 
any currently-diagnosed acquired 
psychiatric disorder.  The examiner 
should set forth the complete rationale 
for the comments and opinions expressed.

If the examiner who conducted the August 
2005 examination is not available, the RO 
should arrange for the veteran to undergo 
VA psychiatric examination, by a 
physician, to obtain a response to the 
question posed above.  Under such 
circumstances, the entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  The examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments and opinions expressed, in a 
printed (typewritten) report.

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for an acquired 
psychiatric disorder other than PTSD, to 
include a delusional disorder, in light 
of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and any representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


